Title: From George Washington to John Jay, 11 May 1779
From: Washington, George
To: Jay, John



Sir,
Head Quarters Middle Brook May 11th 1779

I have the honor to inclose Your Excellency copies of letters and papers, which have passed on the subject of a late remonstrance from the officers of the 1st Jersey Regiment, to the Assembly of their state. This is an affair which Congress will no doubt view in a very serious light. To me it appears truly alarming. It shows what is to be apprehended, if some adequate provision is not generally made for the officers. I have frequently taken the liberty to suggest my sentiments of what ought to be done. The subject was particularly discussed in my late interviews with the Committee of conference. A repetition would be needless. I shall observe that the distresses in some corps are so great, either where they were not ’till lately attached to particular states, or where the states have been less provident, that officers have solicited even to be supplied with the cloathing destined for the common soldiery coarse and unsuitable as they were. I had not power to comply with the request. The patience of men, animated by a sense of duty and honour will support them to a certain point, beyond which it will not go. I doubt not Congress will be sensible of the danger of an extreme in this respect, and will pardon my anxiety to obviate it.
I view the conduct of the officers concerned in the present instance as highly blameable; and I have signified my disapprobation. I trust the mode will not be thought too mild when our situation is considered. The causes of discontent are too great and too general and the ties that bind the officers to the service too feeble to admit of rigor.
Their letter to me in which they undertake to justify their conduct was embarrassing. I thought it best to take no direct notice of it; because I must either have done too much for our circumstances, or too little for the nature of the proceeding—I contented myself with writing the letter to General Maxwell of the 10th.
I have this moment received information, that the Assembly have made some provision for their troops. It seems there was a compromise upon the occasion. The officers withdrew their remonstrance, and the Assembly went into the business. It is lamentable, that the measure should have been delayed, ’till it became in a manner extorted. Notwithstanding the expedient adopted for saving appearances, this cannot fail to operate as a bad precedent.
Mr Flint has delivered me extracts of some letters, he has lately received, by which it appears that the Commissary’s department is exceedingly distressed for want of money. The disappointment in the article of cattle mentioned by Mr Champion will sensibly affect our Western expedition, which depended on a supply from the Eastward—If we should be able to feed this army by the help of salt provisions, this is a resource which will not answer for that expedition.
I was duly honored with your favour of the 4th. Congress will be pleased to accept my thanks for the assistance offered in the article of specie for secret services, which I shall draw for as occasion may require. With the help of this necessary ingredient, good intelligence might be obtained were not the channel obstructed by a too cautious policy in the states—To enable our correspondents among the enemy to convey their intelligence, we are often obliged to make use of ambiguous characters as the vehicles; and to permit them to carry on some traffic both as an encouragement and cover to their mission. There have been instances of prosecutions in the civil courts against these people; and in order to skreen them from punishment, we have been under a necessity of discovering their occupation. This has served to deter others from acting in the same capacity, and to increase the dread of detection in our confidential friends.
I have made an application for the cannon at Boston. With perfect respect & esteem I have the honor to be Your Excellency’s Most Obedient servant
Go: Washington
P.S. Since writing the above your favour of the 5th is received.

